Name: 2013/590/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/272 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2011 (2013/590/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Network and Information Security Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Network and Information Security Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 460/2004 of the European Parliament and of the Council of 10 March 2004 establishing the European Network and Information Security Agency (4), and in particular Article 17 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0100/2013), 1. Grants the Executive Director of the European Network and Information Security Agency discharge in respect of the implementation of the Agencys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Network and Information Security Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 135. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 77, 13.3.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Network and Information Security Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Network and Information Security Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 460/2004 of the European Parliament and of the Council of 10 March 2004 establishing a European Network and Information Security Agency (4), and in particular Article 17 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0100/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas on 10 May 2012, Parliament granted the Executive Director of the European Network and Information Security Agency (the Agency) discharge for the implementation of the Agencys budget for the financial year 2010 (6), and in its resolution accompanying the discharge, inter alia:  expressed its concern that the Court of Auditors reported appropriations carrying forward 19 % of the total budget of the Agency to the following year,  urged the Agency to:  put an exhaustive physical inventory list in place and ensure the correctness of the accounting records,  improve the transparency of estimates and clarify who has responsibility,  strengthen its procurement authorisation at a financing decision and work-programme level,  ensure that the disclosure of exceptions in its Annual Activity Report is made in a comprehensive manner,  ensure adequate follow up of potential irregularities,  develop and report on ex-post controls, C. whereas the overall budget of the Agency for the year 2011 was EUR 8 102 921, which is 0,003 % less than its budget for 2010 (EUR 8 133 188); whereas for 2011, the initial contribution of the Union to the budget of the Agency amounted to EUR 7 931 858 (7), compared to EUR 7 928 200 in 2010, Budgetary and financial management 1. Recalls that the initial Union contribution was EUR 7 931 858 for 2011; notes that the budget implementation improved compared with the previous year; 2. Acknowledges from the annual accounts that the initial 2011 budget of the Agency amounted to EUR 7 931 858; notes, however, that the Management Board amended the budget in order to reflect a contribution from European Free Trade Association countries of EUR 171 063; 3. Establishes from the annual accounts that appropriations were committed at a rate of 100 %, compared to 99,95 % in 2010, while payments reached 85,82 % of the total appropriations managed, compared to 75,46 % in 2010; Carry-over appropriations 4. Notes from the annual accounts that EUR 1 166 895 of the commitment appropriations contracted by the end of 2011 but not yet paid were carried forward to 2012; notes, furthermore, that the total of carried forward appropriations cancelled (i.e. carried forward from 2010 and not paid in 2011) in 2011 represents EUR 130 133; 5. Is concerned that, once again, the Court of Auditors reported 33 % of carryovers from the Agencys operational budget (Title III); expresses concern that this situation indicates delays in the implementation of the Agencys activities that are financed by Title III and is at odds with the budgetary principle of annuality; once more, urges the Agency to inform the discharge authority of the actions it has taken to address this deficiency; notes, furthermore, that the situation has improved, as compared to the previous year (52 %); 6. Recalls that the Court of Auditors reported 34 % of carryovers from the Agencys administrative budget (Title II); notes that this situation is at odds with the budgetary principle of annuality; once more, urges the Agency to inform the discharge authority of the actions it has taken to address this deficiency; Procurement procedures 7. Acknowledges from the Court of Auditors report that the Agency needs to improve the documentation of fixed assets as purchases of fixed assets are recorded at invoice and not at item level; urges the Agency to inform the discharge authority of the actions it has taken to address this deficiency; Recruitment procedures 8. Notes that no adequate measures have been taken to address the lack of transparency of recruitment procedures reported by the Court of Auditors in 2010 and that the Court has once again reported that the Agency needs to improve the transparency of those procedures; calls on the Agency to inform the discharge authority of the actions it has taken to address this deficiency; considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; therefore encourages the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulations in regard to the agencies; 9. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (8) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 135. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 77, 13.3.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 221. (7) Annual accounts for the financial year 2011, p. 20. (8) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).